Citation Nr: 1515880	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-16 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for cirrhosis of the liver.

2.  Entitlement to service connection for cirrhosis of the liver.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from September 1973 to October 1975, from May 1978 to June 1982, and from January 2003 to August 2004.  The Veteran died in May 2012 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida now has jurisdiction over the claim.

In July 2013, the RO informed the appellant that it had determined that she was eligible as a valid substitute in place of the Veteran for the issue on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution.

The Board notes that the Veteran was previously represented by Michael J. Brown, Esq. who withdrew his representation in March 2013.  Mr. Brown was subsequently notified by the RO that his representation ended on the date of the Veteran's death.  In June 2012, the appellant appointed the Disabled American Veterans (DAV) as her representative through a VA Form 21-22; however, this form was not signed by a DAV representative.  The appellant has not appointed another representative.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for cirrhosis of the liver is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for cirrhosis of the liver was granted in a February 2005 rating decision and severed in a June 2006 rating decision.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2.  The evidence received since the June 2006 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.
  

CONCLUSION OF LAW

1.  The June 2006 rating decision that severed the Veteran's entitlement to service connection for cirrhosis of the liver is final.  38 U.S.C.A. § 7103, 7105 (West 2014); 38 C.F.R. § 3.156, 7104, 20.302, 20.1103 (2014).

2.  Evidence received since the June 2006 decision is new and material, and the claim of entitlement to service connection for cirrhosis of the liver is reopened for substitution or accrued benefits purposes.  38 U.S.C.A. § 5108, 5121, 5121A, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for cirrhosis of the liver in a February 2005 rating decision.  In a March 2006 rating decision, the RO proposed to sever service connection on the basis of clear and unmistakable evidence as the evidence showed that cirrhosis of the liver preexisted service and thus it did not have its onset during service and it was not aggravated by service.    The Veteran was notified of the proposed severance in an April 2006 letter and he was given 60 days to present additional evidence and was notified at his address of record.  The Veteran submitted a November 2004 treatment record from Dr. K. at Walter Reed Army Medical Center noting that the Veteran was diagnosed with cirrhosis and indicating that the Veteran's medical condition existed prior to service and was permanently service aggravated.

However, the RO found in a June 2006 rating decision that this evidence did not establish that the Veteran's cirrhosis was incurred in, caused by, or aggravated by active service and it severed service connection for cirrhosis of the liver.  In June 2006, a notification letter was sent to the Veteran.  This letter enclosed a VA Form 4107 notifying the Veteran of his appellate rights.  The Veteran did not appeal or submit new and material evidence within one year of that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the June 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014). 

In a September 2009 claim, the Veteran requested to reopen his claim of entitlement to service connection for cirrhosis of the liver.  The RO declined to reopen the claim in a November 2009 rating decision as it determined that the Veteran had not submitted any new and material evidence.

At the time of the June 2006 rating decision, the evidence of record included the Veteran's service treatment records (STRs); VA treatment records from September 2004 through April 2005; a March 2005 VA examination; a March 2005 Social Security Administration (SSA) Disability Determination and Transmittal; and the Veteran's lay statements indicating that his cirrhosis was aggravated by active service.  The Veteran's available STRs show that his cirrhosis was not documented before February 2003 when he was assessed to have cirrhosis and chronic hepatitis virus.  An October 2003 Statement of Medical Examination and Duty Status determined that the Veteran had end stage liver disease that was a preexisting disease not incurred in the line of duty.  The determination added that the GI doctor at DeWitt Army Community Hospital in Fort Belvoir, VA confirmed that it was a preexisting disease.  In June 2004, the Veteran's Physical Evaluation Board Proceedings stated that the Veteran's cirrhosis was secondary to his hepatitis C.  The Physical Evaluation Board also concluded that the Veteran's end stage liver disease could not have developed during active service due to the short time window between when he was mobilized on January 21, 2003 and when he sought treatment on February 4, 2003.  As a result, the Veteran was placed on the temporary disability retired list and the document noted that this retirement was not based on a disability from injury or disease received in the line of duty.  

The VA treatment records show that the Veteran received medical care for his cirrhosis after discharge.  A VA treatment record indicated that the Veteran quit drinking alcohol in 1990 when he learned about his liver disease.  In March 2005, the SSA determined that the Veteran's chronic liver disease and cirrhosis began on October 4, 2004.  During the March 2005 VA examination, the VA examiner noted that the Veteran's endstage liver disease and hepatitis C were diagnosed in February 2003 while on active duty. 

The evidence received since the June 2006 rating decision is new and material.  The evidence includes the February 2015 hearing transcript (Tr.), progress reports from the Henry Austin Health Center dated from September 2004 through April 2011; an April 2010 letter from a nurse practitioner, RDJ; and VA treatment records dated from September 2004 to March 2012 showing continued treatment for cirrhosis of the liver.  The appellant testified that she believed the Veteran's cirrhosis was worsened by the all the stress he experienced during active duty.  Tr., page 5.  In addition, RDJ opined in an April 2010 letter that the Veteran's cirrhosis of the liver was service-connected.  Before reaching this opinion, RDJ noted that Veteran was diagnosed with hepatitis C and this disease can eventually progress into cirrhosis.  Though she opined that the exact etiology of the Veteran's liver disease was impossible to know, she observed that the Veteran had not received a diagnosis of cirrhosis or any treatment for the liver disease before February 2003 while on active duty.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  With the April 2010 letter from RDJ, there is new evidence that goes to the question of a causal relationship between the Veteran's cirrhosis and his active service.  In addition, the appellant has alleged that the Veteran's cirrhosis was aggravated by stress that he felt during active service.  Consequently, the claim is reopened.

Thus, the Board finds that new and material evidence has been presented to reopen the claim seeking entitlement to service connection for cirrhosis of the liver.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.



ORDER

New and material evidence having been presented, the claim of entitlement to service connection for cirrhosis of the liver, is reopened.


REMAND

A remand is required to obtain an adequate etiological opinion regarding the Veteran's cirrhosis of the liver.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 211 (2007).  The Veteran was afforded a VA examination in March 2005.  The VA examiner diagnosed decompensated liver disease and "endstage liver disease."  However, the examiner provided no opinion or rationale as to whether the Veteran's cirrhosis of the liver was causally or etiologically related to his military service or whether it was aggravated by active service.  Thus, this matter must be remanded to obtain a medical opinion and for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA examiner to obtain an opinion on the nature and etiology of the Veteran's cirrhosis of the liver.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

It should be noted that the Veteran was competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

The examiner must provide an opinion as to the following questions for the Veteran's previously diagnosed cirrhosis of the liver:

(a)  Is there clear and unmistakable (undebatable) evidence that the cirrhosis of the liver existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing cirrhosis of the liver did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the cirrhosis of the liver manifested during active duty service; manifested to a compensable degree within one year of separation; or was otherwise related to an event, injury, or disease incurred during active duty service?

In rendering an opinion, the examiner must address the following:  1) the VA treatment record indicating that the Veteran quit drinking in 1990 when he learned of his liver disease; (2) the conclusion from the June 2004 Physical Evaluation Board Proceedings that it was impossible for end stage liver disease to manifest between January 21, 2003 and February 4, 2003; (3) the statement of R.D.J., CRNP, that there was no way to know the exact etiology of the Veteran's liver disease and her assertion that the Veteran had not received a diagnosis for cirrhosis prior to February 2003 while on active duty; (4) the November 2004 treatment record from Dr. K at Walter Reed Army Medical Center including cirrhosis among his listed diagnoses and stating that the Veteran's medical condition existed prior to service and was permanently service aggravated; and (5) the contention of the appellant (the Veteran's surviving spouse) that the Veteran's cirrhosis was worsened by the stress that he experienced during active service.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


